887 F.2d 1094
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Horace L. KENDRICK, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
No. 89-3181.
United States Court of Appeals, Federal Circuit.
Aug. 4, 1989.

Before ARCHER, Circuit Judge.

ORDER

1
Horace L. Kendrick moves for "a continuance."


2
On May 11, 1989, the court stayed this proceeding and ordered Kendrick's counsel to inform the court no later than June 14 if he intended to pursue this case in this court or in district court.  Instead of notification, however, on June 14, counsel moved to withdraw.  On July 12, the court reluctantly granted the motion to withdraw and directed Kendrick, either pro se or through new counsel, to inform the court of his choice of forum within 14 days or face dismissal.  Here, Kendrick, acting pro se, request "a continuance.


3
Upon consideration thereof,

IT IS ORDERED THAT:

4
(1) The motion for a continuance is denied.


5
(2) The case is dismissed.